
	
		I
		112th CONGRESS
		1st Session
		H. R. 2835
		IN THE HOUSE OF REPRESENTATIVES
		
			September 2, 2011
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Boswell, Mr. Clay,
			 Ms. Eshoo,
			 Ms. Norton,
			 Mr. Pascrell,
			 Mr. Rothman of New Jersey,
			 Mr. Towns,
			 Ms. Bass of California,
			 Ms. Berkley,
			 Mr. Bishop of Georgia,
			 Mr. Blumenauer,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mrs. Christensen,
			 Mr. Cicilline,
			 Mr. Clarke of Michigan,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Courtney,
			 Mr. Cummings,
			 Ms. DeLauro,
			 Mr. Ellison,
			 Mr. Filner,
			 Mr. Gonzalez,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Luján,
			 Mrs. Maloney,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Meeks,
			 Mr. Murphy of Connecticut,
			 Mr. Nadler,
			 Mr. Neal, Mr. Reyes, Ms.
			 Richardson, Mr.
			 Ruppersberger, Mr. Rush,
			 Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky,
			 Mr. Sires,
			 Mr. Stark,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Mr. Welch,
			 Ms. Wilson of Florida,
			 Ms. Woolsey,
			 Mr. Yarmuth,
			 Mr. Doyle, and
			 Mr. Clyburn) introduced the following
			 bill
		
		
			September 6, 2011
			Referred to the Committee on Rules
		
		A BILL
		To establish a joint select committee of Congress to
		  report findings and propose legislation to restore the Nation’s workforce to
		  full employment over the period of fiscal years 2012 and 2013, and to provide
		  for expedited consideration of such legislation by both the House of
		  Representatives and the Senate.
	
	
		1.Short titleThis Act may be cited as the
			 Joint Select Committee on Job Creation
			 Act of 2011.
		2.Establishment of
			 joint select committee
			(a)DefinitionsIn
			 this Act:
				(1)Joint
			 committeeThe term joint committee means the Joint
			 Select Committee on Job Creation established under subsection (b)(1).
				(2)Joint committee
			 billThe term joint committee bill means a bill
			 consisting of the proposed legislative language of the joint committee
			 recommended under subsection (b)(3)(B) and introduced under section
			 3(a).
				(b)Establishment of
			 Joint Select Committee
				(1)EstablishmentThere
			 is established a joint select committee of Congress to be known as the
			 Joint Select Committee on Job Creation.
				(2)GoalThe
			 goal of the joint committee shall be to restore the Nation’s workforce to full
			 employment, as defined by the Secretary of Labor not later than 14 days after
			 the date of the enactment of this Act, over the period of fiscal years 2012 and
			 2013.
				(3)Duties
					(A)In
			 general
						(i)Improving the
			 short-term and long-term employment levelsThe joint committee
			 shall provide recommendations and legislative language that will significantly
			 improve the short-term and long-term employment levels in the United
			 States.
						(ii)Recommendations
			 of committeesNot later than October 14, 2011, each committee of
			 the House of Representatives and the Senate may transmit to the joint committee
			 its recommendations for changes in law to increase employment levels consistent
			 with the goal described in paragraph (2) for the joint committee’s
			 consideration.
						(B)Report,
			 recommendations, and legislative language
						(i)In
			 generalNot later than November 23, 2011, the joint committee
			 shall vote on—
							(I)a
			 report that contains a detailed statement of the findings, conclusions, and
			 recommendations of the joint committee and the estimate of the Joint Economic
			 Committee required by paragraph (5)(D)(ii); and
							(II)proposed
			 legislative language to carry out such recommendations as described in
			 subclause (I), which shall include a statement of the job creation achieved by
			 the legislation over the period of fiscal years 2012 and 2013.
							Any change to
			 the Rules of the House of Representatives or the Standing Rules of the Senate
			 included in the report or legislative language shall be considered to be merely
			 advisory.(ii)Approval of
			 report and legislative languageThe report of the joint committee
			 and the proposed legislative language described in clause (i) shall require the
			 approval of a majority of the members of the joint committee.
						(iii)Additional
			 viewsA member of the joint committee who gives notice of an
			 intention to file supplemental, minority, or additional views at the time of
			 final joint committee vote on the approval of the report and legislative
			 language under clause (ii) shall be entitled to 3 calendar days in which to
			 file such views in writing with the staff director of the joint committee. Such
			 views shall then be included in the joint committee report and printed in the
			 same volume, or part thereof, and their inclusion shall be noted on the cover
			 of the report. In the absence of timely notice, the joint committee report may
			 be printed and transmitted immediately without such views.
						(iv)Transmission of
			 report and legislative languageIf the report and legislative
			 language are approved by the joint committee pursuant to clause (ii), then not
			 later than December 2, 2011, the joint committee shall submit the joint
			 committee report and legislative language described in clause (i) to the
			 President, the Vice President, the Speaker of the House of Representatives, and
			 the majority and minority leaders of each House of Congress.
						(v)Report and
			 legislative language to be made publicUpon the approval or
			 disapproval of the joint committee report and legislative language pursuant to
			 clause (ii), the joint committee shall promptly make the full report and
			 legislative language, and a record of the vote, available to the public.
						(4)Membership
					(A)In
			 generalThe joint committee shall be composed of 12 members
			 appointed pursuant to subparagraph (B).
					(B)AppointmentMembers
			 of the joint committee shall be appointed as follows:
						(i)The
			 majority leader of the Senate shall appoint three members from among Members of
			 the Senate.
						(ii)The
			 minority leader of the Senate shall appoint three members from among Members of
			 the Senate.
						(iii)The Speaker of
			 the House of Representatives shall appoint three members from among Members of
			 the House of Representatives.
						(iv)The
			 minority leader of the House of Representatives shall appoint three members
			 from among Members of the House of Representatives.
						(C)Co-chairs
						(i)In
			 generalThere shall be two Co-Chairs of the joint committee. The
			 majority leader of the Senate shall appoint one Co-Chair from among the members
			 of the joint committee. The Speaker of the House of Representatives shall
			 appoint the second Co-Chair from among the members of the joint committee. The
			 Co-Chairs shall be appointed not later than 14 calendar days after the date of
			 enactment of this Act.
						(ii)Staff
			 directorThe Co-Chairs, acting jointly, shall hire the staff
			 director of the joint committee.
						(D)DateMembers
			 of the joint committee shall be appointed not later than 14 calendar days after
			 the date of enactment of this Act.
					(E)Period of
			 appointmentMembers shall be appointed for the life of the joint
			 committee. Any vacancy in the joint committee shall not affect its powers, but
			 shall be filled not later than 14 calendar days after the date on which the
			 vacancy occurs, in the same manner as the original designation was made. If a
			 member of the joint committee ceases to be a Member of the House of
			 Representatives or the Senate, as the case may be, the member is no longer a
			 member of the joint committee and a vacancy shall exist.
					(5)Administration
					(A)In
			 generalTo enable the joint committee to exercise its powers,
			 functions, and duties, there are authorized to be disbursed by the Senate the
			 actual and necessary expenses of the joint committee approved by the co-chairs,
			 subject to the rules and regulations of the Senate.
					(B)ExpensesIn
			 carrying out its functions, the joint committee is authorized to incur expenses
			 in the same manner and under the same conditions as the Joint Economic
			 Committee is authorized by section 11 of Public Law 79–304 (15 U.S.C.
			 1024(d)).
					(C)QuorumSeven
			 members of the joint committee shall constitute a quorum for purposes of
			 voting, meeting, and holding hearings.
					(D)Voting
						(i)Proxy
			 votingNo proxy voting shall be allowed on behalf of the members
			 of the joint committee.
						(ii)Job creation
			 estimatesThe Joint Economic Committee, authorized in 4(C)(iii)
			 shall provide estimates of the legislation (as described in paragraph (3)(B)).
			 The joint committee may not vote on any version of the report, recommendations,
			 or legislative language unless such estimates are available for consideration
			 by all members of the joint committee at least 48 hours prior to the vote as
			 certified by the Co-Chairs.
						(E)Meetings
						(i)Initial
			 meetingNot later than 45 calendar days after the date of
			 enactment of this Act, the joint committee shall hold its first meeting.
						(ii)AgendaThe
			 Co-Chairs of the joint committee shall provide an agenda to the joint committee
			 members not less than 48 hours in advance of any meeting.
						(F)Hearings
						(i)In
			 generalThe joint committee may, for the purpose of carrying out
			 this section, hold such hearings, sit and act at such times and places, require
			 attendance of witnesses and production of books, papers, and documents, take
			 such testimony, receive such evidence, and administer such oaths as the joint
			 committee considers advisable.
						(ii)Hearing
			 procedures and responsibilities of co-chairs
							(I)AnnouncementThe
			 Co-Chairs of the joint committee shall make a public announcement of the date,
			 place, time, and subject matter of any hearing to be conducted, not less than 7
			 days in advance of such hearing, unless the Co-Chairs determine that there is
			 good cause to begin such hearing at an earlier date.
							(II)Written
			 statementA witness appearing before the joint committee shall
			 file a written statement of proposed testimony at least 2 calendar days before
			 the appearance of the witness, unless the requirement is waived by the
			 Co-Chairs, following their determination that there is good cause for failure
			 to comply with such requirement.
							(G)Technical
			 assistanceUpon written request of the Co-Chairs, a Federal
			 agency shall provide technical assistance to the joint committee in order for
			 the joint committee to carry out its duties.
					(c)Staff of Joint
			 Committee
				(1)In
			 generalThe Co-Chairs of the joint committee may jointly appoint
			 and fix the compensation of staff as they deem necessary, within the guidelines
			 for employees of the Senate and following all applicable rules and employment
			 requirements of the Senate.
				(2)Ethical
			 standardsMembers on the joint committee who serve in the House
			 of Representatives shall be governed by the ethics rules and requirements of
			 the House. Members of the Senate who serve on the joint committee and staff of
			 the joint committee shall comply with the ethics rules of the Senate.
				(d)TerminationThe
			 joint committee shall terminate on January 31, 2012.
			3.Expedited
			 consideration of joint committee recommendations
			(a)Introduction
				(1)If
			 approvedIf approved by the majority required by section
			 2(b)(3)(B)(ii), the proposed legislative language submitted pursuant to section
			 2(b)(3)(B)(iv) shall be introduced in the Senate (by request) on the next day
			 on which the Senate is in session by the majority leader of the Senate or by a
			 Member of the Senate designated by the majority leader of the Senate and shall
			 be introduced in the House of Representatives (by request) on the next
			 legislative day by the majority leader of the House or by a Member of the House
			 designated by the majority leader of the House.
				(2)If not
			 approvedIf no legislative
			 language is approved by the vote required by section 2(b)(3)(B)(i), then any
			 legislative language that was brought to a vote under such section shall be
			 introduced in the Senate (by request) on the next day on which the Senate is in
			 session by the majority leader of the Senate or by a Member of the Senate
			 designated by the majority leader of the Senate and shall be introduced in the
			 House of Representatives (by request) on the next legislative day by the
			 majority leader of the House or by a Member of the House designated by the
			 majority leader of the House.
				(b)Consideration in
			 the House of Representatives
				(1)Referral and
			 reportingAny committee of the House of Representatives to which
			 the joint committee bill is referred shall report it to the House without
			 amendment not later than December 9, 2011. If a committee fails to report the
			 joint committee bill within that period, it shall be in order to move that the
			 House discharge the committee from further consideration of the bill. Such a
			 motion shall not be in order after the last committee authorized to consider
			 the bill reports it to the House or after the House has disposed of a motion to
			 discharge the bill. The previous question shall be considered as ordered on the
			 motion to its adoption without intervening motion except 20 minutes of debate
			 equally divided and controlled by the proponent and an opponent. If such a
			 motion is adopted, the House shall proceed immediately to consider the joint
			 committee bill in accordance with paragraphs (2) and (3). A motion to
			 reconsider the vote by which the motion is disposed of shall not be in
			 order.
				(2)Proceeding to
			 considerationAfter the last committee authorized to consider a
			 joint committee bill reports it to the House or has been discharged (other than
			 by motion) from its consideration, it shall be in order to move to proceed to
			 consider the joint committee bill in the House. Such a motion shall not be in
			 order after the House has disposed of a motion to proceed with respect to the
			 joint committee bill. The previous question shall be considered as ordered on
			 the motion to its adoption without intervening motion. A motion to reconsider
			 the vote by which the motion is disposed of shall not be in order.
				(3)ConsiderationThe
			 joint committee bill shall be considered as read. All points of order against
			 the joint committee bill and against its consideration are waived. The previous
			 question shall be considered as ordered on the joint committee bill to its
			 passage without intervening motion except 2 hours of debate equally divided and
			 controlled by the proponent and an opponent and one motion to limit debate on
			 the joint committee bill. A motion to reconsider the vote on passage of the
			 joint committee bill shall not be in order.
				(4)Vote on
			 passageThe vote on passage of the joint committee bill shall
			 occur not later than December 23, 2011.
				(c)Expedited
			 Procedure in the Senate
				(1)Committee
			 considerationA joint committee bill introduced in the Senate
			 under subsection (a) shall be jointly referred to the committee or committees
			 of jurisdiction, which committees shall report the bill without any revision
			 and with a favorable recommendation, an unfavorable recommendation, or without
			 recommendation, not later than December 9, 2011. If any committee fails to
			 report the bill within that period, that committee shall be automatically
			 discharged from consideration of the bill, and the bill shall be placed on the
			 appropriate calendar.
				(2)Motion to
			 proceedNotwithstanding Rule XXII of the Standing Rules of the
			 Senate, it is in order, not later than 2 days of session after the date on
			 which a joint committee bill is reported or discharged from all committees to
			 which it was referred, for the majority leader of the Senate or the majority
			 leader’s designee to move to proceed to the consideration of the joint
			 committee bill. It shall also be in order for any Member of the Senate to move
			 to proceed to the consideration of the joint committee bill at any time after
			 the conclusion of such 2-day period. A motion to proceed is in order even
			 though a previous motion to the same effect has been disagreed to. All points
			 of order against the motion to proceed to the joint committee bill are waived.
			 The motion to proceed is not debatable. The motion is not subject to a motion
			 to postpone. A motion to reconsider the vote by which the motion is agreed to
			 or disagreed to shall not be in order. If a motion to proceed to the
			 consideration of the joint committee bill is agreed to, the joint committee
			 bill shall remain the unfinished business until disposed of.
				(3)ConsiderationAll
			 points of order against the joint committee bill and against consideration of
			 the joint committee bill are waived. Consideration of the joint committee bill
			 and of all debatable motions and appeals in connection therewith shall not
			 exceed a total of 30 hours which shall be divided equally between the majority
			 and minority leaders or their designees. A motion further to limit debate on
			 the joint committee bill is in order, shall require an affirmative vote of
			 three-fifths of the Members duly chosen and sworn, and is not debatable. Any
			 debatable motion or appeal is debatable for not to exceed 1 hour, to be divided
			 equally between those favoring and those opposing the motion or appeal. All
			 time used for consideration of the joint committee bill, including time used
			 for quorum calls and voting, shall be counted against the total 30 hours of
			 consideration.
				(4)No
			 amendmentsAn amendment to the joint committee bill, or a motion
			 to postpone, or a motion to proceed to the consideration of other business, or
			 a motion to recommit the joint committee bill, is not in order.
				(5)Vote on
			 passageIf the Senate has voted to proceed to the joint committee
			 bill, the vote on passage of the joint committee bill shall occur immediately
			 following the conclusion of the debate on a joint committee bill, and a single
			 quorum call at the conclusion of the debate if requested. The vote on passage
			 of the joint committee bill shall occur not later than December 23,
			 2011.
				(6)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate, as the case may be, to
			 the procedure relating to a joint committee bill shall be decided without
			 debate.
				(d)AmendmentThe
			 joint committee bill shall not be subject to amendment in either the House of
			 Representatives or the Senate.
			(e)Consideration by
			 the Other House
				(1)In
			 generalIf, before passing the joint committee bill, one House
			 receives from the other a joint committee bill—
					(A)the joint
			 committee bill of the other House shall not be referred to a committee;
			 and
					(B)the procedure in
			 the receiving House shall be the same as if no joint committee bill had been
			 received from the other House until the vote on passage, when the joint
			 committee bill received from the other House shall supplant the joint committee
			 bill of the receiving House.
					(2)Revenue
			 measureThis subsection shall not apply to the House of
			 Representatives if the joint committee bill received from the Senate is a
			 revenue measure.
				(f)Rules To
			 Coordinate Action With Other House
				(1)Treatment of
			 joint committee bill of other houseIf the Senate fails to
			 introduce or consider a joint committee bill under this section, the joint
			 committee bill of the House shall be entitled to expedited floor procedures
			 under this section.
				(2)Treatment of
			 companion measures in the senateIf following passage of the
			 joint committee bill in the Senate, the Senate then receives the joint
			 committee bill from the House of Representatives, the House-passed joint
			 committee bill shall not be debatable. The vote on passage of the joint
			 committee bill in the Senate shall be considered to be the vote on passage of
			 the joint committee bill received from the House of Representatives.
				(3)VetoesIf
			 the President vetoes the joint committee bill, debate on a veto message in the
			 Senate under this section shall be 1 hour equally divided between the majority
			 and minority leaders or their designees.
				(g)Loss of
			 PrivilegeThe provisions of this section shall cease to apply to
			 the joint committee bill if the joint committee bill does not pass both Houses
			 not later than December 23, 2011.
			4.FundingFunding for the joint committee shall be
			 derived in equal portions from—
			(1)the applicable
			 accounts of the House of Representatives; and
			(2)the contingent
			 fund of the Senate from the appropriations account Miscellaneous
			 Items, subject to the rules and regulations of the Senate.
			5.RulemakingThe provisions of this Act are enacted by
			 Congress—
			(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such they shall be considered as part of the rules of each
			 House, respectively, or of that House to which they specifically apply, and
			 such rules shall supersede other rules only to the extent that they are
			 inconsistent therewith; and
			(2)with full
			 recognition of the constitutional right of either House to change such rules
			 (so far as relating to such House) at any time, in the same manner, and to the
			 same extent as in the case of any other rule of such House.
			
